United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-1454
                       ___________________________

                                    Eddie Jones

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

Nwannem Obi-Okoye, MD, Individually and in her Personal and Official Capacity
 as Health Service Doctor; Judith Lamarre, Individually and in her Personal and
  Official Capacity as Physician Assistant (originally named as Judith Lamare)

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                    Appeal from United States District Court
                   for the Eastern District of Arkansas - Delta
                                  ____________

                           Submitted: August 25, 2020
                             Filed: August 28, 2020
                                 [Unpublished]
                                 ____________

Before COLLOTON, WOLLMAN, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

     In this action under Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971), federal inmate Eddie Jones appeals following the
district court’s1 adverse grant of summary judgment.2 Viewing the record in a light
most favorable to Jones, and drawing all reasonable inferences in his favor, see Cullor
v. Baldwin, 830 F.3d 830, 836 (8th Cir. 2016) (de novo review), we agree with the
district court that Jones failed to establish that Dr. Nwannem Obi-Okoye was
deliberately indifferent to his serious medical needs, see Allard v. Baldwin, 779 F.3d
768, 771-72 (8th Cir. 2013) (inmate must show more than even gross negligence, and
demonstrate mental state similar to criminal recklessness: disregarding known risk
to inmate’s health); Gordon v. Hansen, 168 F.3d 1109, 1113 (8th Cir. 1993) (per
curiam) (42 U.S.C. § 1983 claims and Bivens claims involve same analysis). The
judgment is affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable D.P. Marshall Jr., Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerome T. Kearney, United States Magistrate Judge for the Eastern District
of Arkansas.
      2
       Jones has waived his challenge to the earlier dismissal of the claims against
Judith Lamarre by not briefing this court on why the dismissal was improper. See
Marksmeier v. Davie, 622 F.3d 896, 902 n.4 (8th Cir. 2010) (waiver of claim).

                                         -2-